                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

    NATIONAL NURSES ORGANIZING                          )
    COMMITTEE-MISSOURI & KANSAS/                        )
    NATIONAL NURSES UNITED,                             )
                                                        )
                Plaintiff,                              )      Case No. 20-CV-00903-SRB
                                                        )
           v.                                           )
                                                        )
    MIDWEST DIVISION-RMC, LLC d/b/a                     )
    RESEARCH MEDICAL CENTER,                            )
                                                        )
                 Defendant.                             )

                                              ORDER

        Before the Court is Plaintiff National Nurses Organizing Committee-Missouri & Kansas/

National Nurses United’s (the “Union”) Motion for Summary Judgment (Doc. #21), as well as

Defendant Midwest Division-RMC, LLC’s (“RMC”) Cross-Motion for Summary Judgment

(Doc. #36). The Court held oral argument on the motions on April 27, 2021. For the reasons

discussed below, the Union’s motion (Doc. #21) is granted and RMC’s motion (Doc. #36) is

denied.1

      I. BACKGROUND

        This arbitration enforcement suit arises from a collective bargaining agreement between

RMC and the Union. The Union represents employees of various employers in both Kansas and

Missouri, including a bargaining unit of registered nurses (“RN Bargaining Unit”) employed by

RMC, which operates an acute-care hospital located in Kansas City, Missouri. The Union filed

this suit pursuant to Section 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C.



1
 RMC’s cross-motion for summary judgment raises similar facts and arguments. The Court has reviewed
all briefs and exhibits pertaining to the cross-motion, and the rulings herein dispose of both motions.



           Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 1 of 10
§ 185(a), and seeks a court order compelling arbitration under the parties’ Collective Bargaining

Agreement (“CBA”). The relevant facts, briefly summarized below, are largely undisputed.

          The Union and RMC are parties to the CBA, which is effective from October 16, 2018, to

May 31, 2021. On June 24, 2020, RMC implemented new staffing grids. The Union asserts that

RMC’s new staffing grids required supervisory nurses to perform work that, under the terms of

the CBA, should be performed by members of the RN Bargaining Unit. The Union contends

those staffing grid changes violate Article 3 of the CBA, which states in relevant part that “[i]t is

not the intent of the Hospital to displace bargaining unit employees with supervisory employees

in the performance of bargaining unit work.” (Doc. #1-1, p. 10.)2 Based on those implemented

staffing grid changes, the Union initiated the grievance procedure outlined in Article 14 by filing

a grievance (the “Grievance”) on July 15, 2020.

          After the Union initiated the Grievance, RMC notified the Union on July 19, 2020, that it

would not process the Grievance. RMC contends that any dispute involving staffing plans is not

subject to the CBA’s grievance or arbitration procedures. Following RMC’s refusal to arbitrate,

the Union requested a list of arbitrators from the Federal Mediation and Conciliation Service

(“FMCS”) as instructed in Article 2 of the CBA. On July 23, 2020, the FMCS responded to the

Union’s request and provided the parties with a panel of proposed arbitrators. On July 28, 2020,

RMC acknowledged that it had received the FMCS’s proposed panel, but again reiterated that it

believed the matter was exempt from arbitration. Due to RMC’s continued refusal to arbitrate

the Grievance, the Union initiated suit on November 11, 2020, seeking a court order compelling

RMC to proceed to arbitration.




2
    All page citations herein refer to pagination automatically generated by the CM/ECF filing system.



                                        2
            Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 2 of 10
   II. LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) requires a court to grant a motion for summary

judgment if (1) the moving party “shows that there is no genuine dispute of material fact” and (2)

the moving party is “entitled to judgment as a matter of law.” A nonmoving party survives a

summary judgment motion if the evidence, viewed in the light most favorable to the nonmoving

party, is “such that a reasonable jury could return a verdict for the nonmoving party.” Stuart C.

Irby Co. v. Tipton, 796 F.3d 918, 922 (8th Cir. 2015) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). In considering cross-motions for summary judgment, the standards

by which the motions are decided do not change. See Hudson Specialty Ins. Co. v. Brash Tygr,

LLC, No. 11-00306-CV-W-SWH, 2012 WL 12870258, at *2 (W.D. Mo. Mar. 30, 2012), aff’d,

769 F.3d 586 (8th Cir. 2014). In turn, “[t]he court must evaluate each party’s motion on its own

merits.” Milburn v. Zurich Am. Ins. Co., 478 F. Supp. 3d 789, 791 (E.D. Mo. 2020) (citation and

quotation marks omitted).

   III. DISCUSSION

       “It is well established that federal judicial policy overwhelmingly favors arbitration of

labor disputes.” UAW v. Gen. Elec. Co., 714 F.2d 830, 832 (8th Cir. 1983) (citations and internal

quotation marks omitted). The Eighth Circuit Court of Appeals sets forth four key principles that

govern an arbitration dispute arising under Section 301 of the LMRA:

       (1) arbitration is a matter of contract and may not be ordered unless the parties
       agreed to submit the dispute to arbitration; (2) unless the parties provide otherwise,
       courts decide the issue of whether the parties agreed to arbitrate; (3) courts cannot
       weigh the merits of the grievance in determining whether the claim is subject to
       arbitration; and (4) when an arbitration clause exists in a contract, there is a
       presumption of arbitrability unless it is clear that the arbitration clause is not
       susceptible of an interpretation that covers the dispute.




                                     3
         Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 3 of 10
Int’l Union v. Trane U.S. Inc., 946 F.3d 1031, 1033 (8th Cir. 2020) (citing AT & T Techs., Inc. v.

Commc’ns Workers of Am., 475 U.S. 643, 649–51 (1986)). The presumption of arbitration may

be overcome “(1) where the collective bargaining agreement contains an express provision

clearly excluding the grievance involved from arbitration; or (2) where the agreement contains

an ambiguous exclusionary provision and the record evinces the most forceful evidence of a

purpose to exclude the grievance from arbitration.” Id. (citing Gen. Elec. Co., 714 F.2d at 832).

       The parties agree the CBA is a valid agreement, thus making the crucial question one of

arbitrability. The Union argues the Grievance is subject to arbitration. RMC, on the other hand,

contends the Grievance is a dispute “exempt from the grievance and arbitration provisions of the

parties’ [CBA]” because it arises pursuant to Article 38. (Doc. #36, p. 2.) “The determinative

question,” in turn, “is whether the collective bargaining agreement at issue here is susceptible of

an interpretation that covers the grievance at issue.” Int’l Bhd. of Elec. Workers v. GKN

Aerospace N. Am., Inc., 431 F.3d 624, 627 (8th Cir. 2005) (citations and internal quotation marks

omitted). “Ordinarily, evidence of agreement to arbitrate a particular type of dispute is best

found in the arbitration provision itself.” Id. at 628.

       The Union alleges RMC’s actions violate Article 3 of the CBA, which states in part:

                                        ARTICLE 3
                                   BARGAINING UNIT WORK

       It is not the intent of the Hospital to displace bargaining unit employees with
       supervisory employees in the performance of bargaining unit work. It is understood,
       however, that nothing in this Agreement shall preclude members of management
       from performing bargaining unit work when such work occurs during the course of
       training, in the event of an emergency, due to scheduled or unscheduled employee
       absences, due to an increase in patient census or workload, consistent with past
       practice and/or when such work or assistance is otherwise necessary for the timely
       provision of quality patient care.




                                     4
         Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 4 of 10
(Doc. #1-1, p. 10.) Article 14 defines a “grievance” and sets forth the procedures a party must

follow when asserting and resolving grievances (the “Grievance Procedures”):

                                            ARTICLE 14
                                            GRIEVANCE

        SECTION 1. DEFINITIONS
                A. Grievance: An alleged breach of the terms and provisions of this
                   Agreement.
                B. Grievant: A unit member, group of unit members, or the Union.
                …

        SECTION 2. GENERAL PROCEDURES
                A. If a grievance effects more than one Unit or department of the Hospital,
                    and relief is unavailable from the immediate supervisor, it may be
                    submitted immediately at Step Two. All grievances must state the
                    specific contractual provision(s) of this agreement allegedly violated,
                    the specific incident(s) . . . that give rise to the grievance and the remedy
                    sought.
                ...
                [Next follows a two-step procedure for presenting grievances for resolution.
                If the grievance is not resolved at Step One, the grievance proceeds to Step
                Two.]

(Doc. #1-1, pp. 18–20.) Grievances that are not resolved by the Grievance Procedures outlined

in Article 14 may advance to arbitration as set forth in Article 2, the CBA’s arbitration provision.

Article 2 states, in relevant part:

                                            ARTICLE 2
                                           ARBITRATION

        SECTION 1. APPEALS TO ARBITRATION
        If the grievance is not resolved after completion of Step 2 of the Grievance
        Procedure, the Union may advance the grievance to arbitration by first submitting
        a written demand . . . for arbitration to the Hospital’s Chief Nursing Officer or
        previously authorized designee within thirty (30) calendar days of receiving the
        Step 2 response and, second, within the same thirty (30) days of receipt of the Step
        2 response, requesting . . . to the Federal Mediation and Conciliation Service
        (”FMCS”) for a list of eleven (11) arbitrators who have hospital arbitration
        experience. . . .


                                     5
         Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 5 of 10
(Doc. #1-1, pp. 9–10.) Taken together, the parties agreed to arbitrate any unresolved grievance,

defined broadly as an alleged breach of the terms or provisions of the CBA, absent an appliable

exclusion.

       With these contractual provisions in mind, the Court considers whether the Grievance,

“on its face,” implicates an alleged breach of the CBA’s terms or provisions under Article 14 and

Article 2. Marathon Ashland Petroleum, LLC v. Int’l Bhd. of Teamsters, Loc. No. 120, 300 F.3d

945, 949 (8th Cir. 2002). In doing so, the Court’s task “is to look past the labels the parties

attach to their claims to the underlying factual allegations and determine whether they fall within

the scope of the arbitration clause.” 3M Co. v. Amtex Sec., Inc., 542 F.3d 1193, 1199 (8th Cir.

2008). The Grievance at issue specifically alleges a violation of “ART 3, Bargaining Unit Work

+ All Applicable [Sections of Agreement]” and, in describing the nature of the grievance, states:

       Currently + ongoing the hospital intends to displace bargaining unit (BU) RNs with
       supervisory RNs in the performance of BU work as expressed in the hospital’s
       staffing grids they implemented 6/28/2020 in which they removed RNs in the BU.

(Doc. #1-2, p. 2.)

       The Court finds the Grievance presents a dispute which, on its face, implicates Article 3.

The Grievances alleges both a current and ongoing displacement of bargaining unit nurses with

supervisory nurses in the performance of bargaining unit work, an act or practice that Article 3

expressly restricts. The CBA does not exempt a violation or breach of Article 3 from either the

Grievance Procedures outlined in Article 14 or the arbitration provisions of Article 2. The Court

cannot say with “positive assurance” that the CBA “is not susceptible of an interpretation” that

covers the Grievance. See GKN Aerospace, 431 F.3d at 627 (citation omitted) (“[A]n order to

arbitrate should not be denied unless it may be said with positive assurance that the arbitration

clause is not susceptible of an interpretation that covers the asserted dispute.”).




                                     6
         Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 6 of 10
       RMC contends that Article 38 is an express contractual provision that clearly exempts the

Grievance from arbitration. Article 38 states in relevant part:

                                         ARTICLE 38
                                    STAFFING COMMITTEE

       SECTION 1. GENERAL
       A. The Hospital shall have a staffing system based on the assessment of patient
       needs in conformance with the accreditation requirements of The Joint Commission
       and a Hospital Staffing Plan as required by the Missouri Department of Health &
       Human Services.
       B. The Hospital’s Staffing Plan provides the basis for acuity based staffing
       decisions within the Hospital by providing guidance on Nurse-to-patient staffing
       levels for staffing coverage in patient care units at the Hospital. A copy of the
       approved nurse staffing levels from the Hospital Staffing Plan shall be provided to
       the National Nurses United Professional Practices Committee (NNUPPC) members
       and made available to the bargaining unit RNs in all patient care departments.
       C. Changes to the staffing plan for patient care services shall be developed based
       on the level and scope of care that meets the needs of the patient population,
       including patient acuity, the frequency of the care to be provided, and a
       determination of the level of staff that can most appropriately provide the type of
       care needed.
        ...
       E. The parties agree that the number of staff assigned to a Unit may vary depending
       upon various factors, such as the patient acuity on the unit, and patient census
       levels. Variations in staffing levels, either up or down, that are justified by patient
       acuity shall not be considered deviations from the applicable nurse staffing level.
       The parties recognize that deviations from the staffing levels may be necessary due
       to changes in patient volume, unscheduled absences and other factors. The Hospital
       will make reasonable efforts to return the Unit to staffing that meets the applicable
       Nurse-to-patient staffing levels when deviations from the staffing levels occur,
       including but not limited to utilizing PRN, agency, on call, and overtime hours. A
       Nurse’s temporary absence from the Unit during the course of his or her shift shall
       not be considered deviations from the staffing plan.
       F. Disagreements among the Committee members or between the Hospital and the
       Union regarding issues covered by this Article, including disagreements related to
       staffing plans and the methods to monitor compliance with the plans, that cannot
       be resolved mutually by the parties shall not be subject to the grievance and
       arbitration provisions of this Agreement, any dispute resolution process other than
       mediation, as set forth in Paragraph G below, or administrative or other legal
       challenge. Upon a vote of at least fifty percent (50%) of the Committee members,



                                     7
         Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 7 of 10
         unresolved disputes of among the Committee members that involve a pattern of
         nurse staffing on a particular Unit that is inconsistent with the applicable staffing
         levels may be referred to mediation, as set forth in Paragraph G below. No more
         than three (3) disputes may be referred to mediation each contract year of this
         Agreement.
         G. The parties agree, consistent with Article 19 (Management Rights), that the
         Hospital maintains the ultimate financial, operational and legal responsibility of
         providing appropriate staffing. The parties agree that the Hospital has the right to
         amend the terms of the staffing levels set forth in the Hospital Staffing Plan, except
         the Nurse-to-patient staffing levels contained within the grids that specify staffing
         levels for nurses, which may only be amended by the Hospital upon at least thirty
         (30) days’ notice to the Committee and the Union. Prior to implementation of the
         proposed changes, a special Committee meeting will be held within seven (7) days
         for the purpose of reviewing such proposed amendment. A majority vote of the
         Committee shall approve such proposed amendments. If the Hospital’s proposed
         amendments are not so approved by the Committee, the dispute shall be referred
         immediately to mediation pursuant to the following procedure[.]
         ...

(Doc. #1-1, pp. 43–44.)

          In arguing that Article 38 governs the Grievance, RMC urges the Court to look beyond

the Grievance’s reference to Article 3 and to focus on the alleged violative conduct: RMC’s

implementation of staffing grids. RMC argues any staffing plan-related dispute is subject to the

mediation procedures of Article 38(1)(F), and contends that because the “actual dispute concerns

the staffing grids” RMC implemented, not the displacement of bargaining-unit nurses, Article 38

controls. (Doc. #37, p. 24.) RMC, in essence, characterizes the Grievance’s citation to Article 3

as a “Trojan horse” intended to confuse and distract the Court from the actual issue. (Doc. #41,

p. 1.)

         The Court does not find RMC’s proffered interpretation of the CBA persuasive. Article

38 sets forth the guidelines for establishing and changing the “Hospital’s Staffing Plan,” which

“provides the basis for acuity based staffing decisions within the Hospital by providing guidance

on Nurse-to-patient staffing levels for staffing coverage in patient care units at the Hospital.”



                                      8
          Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 8 of 10
(Doc. #1-1, p. 42.) Section (1)(F) of Article 38 states that “[d]isagreements . . . regarding issues

covered by this Article, including disagreements relating to staffing plans and the methods to

monitor compliance with the plans . . . shall not be subject to the grievance and arbitration

procedures of this Agreement[.]” (Doc. #1-1, p. 43.) The Court reads the language of Section

(1)(F) in light of Article 38 as a whole, which discusses staffing plans in relation to acuity-based

staffing coverage and nurse-to-patient staffing levels. The Grievance itself does not allege or

implicate a dispute about acuity-based staffing decisions or nurse-to-patient staffing levels under

Article 38. Instead, the gravamen of the Grievance is RMC’s displacement of bargaining-unit

employees with supervisory employees—a practice restricted by Article 3 that was revealed

through RMC’s implementation of an allegedly-violative staffing grid. Given the specific

allegations set forth by the Union in the Grievance, combined with the fact that Article 38 lacks

specific language indicating the parties intended Article 38 to encompass any and all staffing-

related disputes, the Court finds that Article 38 does not “clearly exclude” the dispute from

arbitration. See Trane U.S. Inc., 946 F.3d at 1033; see also Sysco Minn., Inc. v. Teamsters Loc.

120, 958 F.3d 757, 764 (8th Cir. 2020) (“When the intent of the parties is unambiguously

expressed in a collective bargaining agreement, that expression controls, and the court’s inquiry

should proceed no further.”) (citation and alterations omitted). In turn, RMC fails to overcome

the presumption of arbitration in this case.

       RMC argues, in the alternative, that even if the Grievance were subject to arbitration, the

Grievance fails to allege an actual violation of the CBA, which RMC contends is “a condition

precedent to the Union’s right to advance a grievance to arbitration.” (Doc. #41, p. 5.) RMC

argues the Grievance’s allegation that the Hospital “intends to displace bargaining unit (BU)

RNs [with] supervisory RNs” only alleges a future intent to displace bargaining-unit employees,




                                     9
         Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 9 of 10
which is not sufficient to trigger arbitration under Article 2 and Article 14. (Doc. #41, p. 5.) The

Union contends this argument is for an arbitrator, not the Court, to decide. The Court agrees.

       To the extent RMC argues that a breach of Article 3 has not yet occurred, that argument

deals with the merits of the Grievance, a matter which must be left to the arbitrator. See Trane

U.S. Inc., 946 F.3d at 1033 (“courts cannot weigh the merits of the grievance in determining

whether the claim is subject to arbitration”). To the extent RMC contends that the Union has not

satisfied a condition precedent for arbitration, whether or not “the procedural prerequisites for

arbitration” have been met is a question belonging to an arbitrator, not the Court. Int’l Ass’n of

Bridge, Struct., Ornamental & Reinforcing Ironworkers, Shopman’s Local 493 v. EFCO Corp. &

Const. Prod., 359 F.3d 954, 957 (8th Cir. 2004) (“Procedural arbitrability issues . . . include

allegations of waiver, delay, or a like defense to arbitrability.”). RMC’s argument on this point

is denied.

       In sum, the Court finds the arbitration provision in the CBA is binding on the parties and

determines that the Grievance is subject to arbitration. Accordingly, the Court grants judgment

as a matter of law in favor of the Union.

   IV. CONCLUSION

       Accordingly, it is ORDERED that the Union’s Motion for Summary Judgment (Doc. #21)

is GRANTED, and Defendant RMC’s Cross-Motion for Summary Judgment (Doc. #36) is

DENIED. RMC is hereby compelled, pursuant to the Court’s authority under Section 301 of the

Labor Management Relations Act, to attend arbitration as provided in Article 2 of the parties’

CBA. This action is accordingly dismissed.

       IT IS SO ORDERED.
                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
Dated: April 28, 2021                                 UNITED STATES DISTRICT JUDGE


                                     10
        Case 4:20-cv-00903-SRB Document 43 Filed 04/28/21 Page 10 of 10
